Citation Nr: 0103994	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an upper respiratory 
condition, to include as secondary to exposure to ionizing 
radiation during service.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953. 
 
This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Cleveland, Ohio, 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an upper respiratory 
disability, to include as secondary to exposure to ionizing 
radiation.  The veteran appealed.  In May 1999, the Board 
determined that new and material evidence had been submitted, 
and reopened the claim.  The Board further determined that 
the claim was well grounded, and remanded the claim for 
additional development.


REMAND

The veteran contends that he currently has an upper 
respiratory condition, to include as a result of exposure to 
radiation during service.  For the reasons provided below, 
the Board finds that VA's duty to assist has not been 
fulfilled, and that another remand is required. 

A review of a letter from the veteran, received in January 
1998, shows that he asserted that he was hospitalized at Ft. 
Monmouth, New Jersey in November 1952 for acute allergic 
rhinitis with sinusitis.  He further argued that these 
hospital records are missing from his service medical 
records, and he requested that a search for these records be 
performed.  However, it does not appear that the RO has made 
a specific request for these records.

In a recent case, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) elaborated on the VA's 
responsibility to obtain a veteran's service medical records 
(SMR's).  Specifically, the Federal Circuit indicated that "a 
single request for SMRs specifically requested by the 
claimant and not obtained by the RO does not fulfill the duty 
to assist."  Hayre v. West, 188 F.3d 1327, 1331-1332 (Fed. 
Cir. 1999).  Under the circumstances, given the Court's 
holding in Hayre, another additional development is required.  

In returning this claim for additional development the Board 
acknowledges that a review of the veteran's correspondence 
shows that the service dates he has provided in support of 
various arguments he has made are not always in agreement.  
In addition, the veteran's service medical records show that 
he was hospitalized for about two weeks for cold symptoms at 
Ft. Monmouth, New Jersey, in November 1951 (one year prior to 
the claimed treatment for which service medical records are 
allegedly missing).  Therefore, there appears to be a 
possibility that the veteran is mistaken as to the date of 
the hospitalization in issue.  However, the situation is not 
clear.  On remand, the RO should contact the veteran and 
request that he clarify the date(s) of any inservice 
hospitalization for which service medical records are 
allegedly missing, followed by an attempt to obtain all such 
records.  

With respect to the veteran's reported hospitalization in 
1952, the Board notes that the claims file does not contain 
any personnel records, and that neither the veteran's service 
records nor service medical records show where the veteran 
was stationed in November 1952.  On remand, the RO should 
attempt to obtain the veteran's DA Form 20, or its 
equivalent, to verify the locations of the veteran's 
assignments, particularly in 1952.  

Lastly, the Board observes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law substantially modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  As part of 
this notification, VA is required to inform the claimant as 
to what evidence the claimant is to provide and what 
evidence, if any, VA will attempt to obtain on the claimant's 
behalf.  This legislation is applicable to the veteran's 
claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 312-313 
(1991).  The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

2.  The RO should obtain and associate 
with the claims file the veteran's DA 
Form 20, or its equivalent, to verify the 
locations of his assignments during 
service, particularly in 1952.  

3.  The RO should ask the veteran to 
clarify the specific service medical 
records he believes are missing, to 
include whether he was hospitalized in 
November 1952 at Ft. Monmouth, New 
Jersey.  If the veteran notifies the RO 
that there are missing service medical 
records, the RO should contact the 
National Personnel Records Center (as 
well as any service medical facility 
identified by the veteran) and request 
all identified service medical records 
which are not currently associated with 
the claims file.  The RO should document 
all attempts made to obtain service 
medical records.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



